             Case 1:17-cr-00680-CM Document 202 Filed 03/19/21 Page 1 of 3
                                                                           ~    212-566-77 66
                                                                           II   djaney@thejaneylawfirm.com
                                                                           Q    The Janey Law Firm LLP 111 Broadway,
                                                                                Suite 701, New York 10006




                                                               March 19, 2021

Via ECF
The Honorable Chief Judge Colleen McMahon
Chief United States District Judge
Southern District of New York
The Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

                   RE:      United States v. Craig Carton and Michael Wright, 17 Cr. 680 (CM)

Dear Judge McMahon:

         This law firm represents Craig Carton in the above-referenced criminal matter. Your
Honor, we write today in response to the letter submitted by Dukal Corporation and its owner,
Gerard LoDuca, to the Court dated March 12, 2021 (ECF NO. 200) 1 and, in particular, its request
that this Court modify its April 5, 2019 order (the "Restitution Order") to accelerate payments to
victims in this case. For the reasons described herein below, we object to the application.

        It is beyond cavil that, pursuant to 18 U.S,C. § 3664(k), Your Honor has discretion to make
any modifications to the payment schedule for restitution payments to victims. Nevertheless,
here, on balance, the question is whether such a modification is warranted, even though Mr. Carton,
now thankfully, has a job with WF AN by which he can repay his victims.

         First, following the trial, Mr. Carton has demonstrated, objectively, his intentions to repay
the victims of this case, including Gerard LoDuca and Ron Del Gaudio. As the Court is aware,
prior to sentencing, Mr. Carton issued two payments of $25,000 to each of them. (See Sentence
Tr., at 6:15-18, 8:24-25; ECF NO. 191). Attached hereto as Exhibits A and Bare copies of the
checks issued to Gerard Lo Duca and Ron Del Gaudio, respectively, in April 2019 that were drawn
against undersigned counsel's law firm's client trust account

        Second, once Mr. Carton became employed again by WFAN in November of 2020, before
he was required to begin making payments in accordance with the Restitution Order, Mr. Carton
made additional restitution payments, Attached hereto as Exhibits C and D are photographs of
the receipts of Mr. Carton's voluntary restitution payments on January 29, 2021 and February 26,
2021, respectively. As the Court knows, Mr. Carton begins supervised release on June 9, 2021.
Thirty days thereafter, Mr. Carton is required to make monthly payments of 15% of his gross

1   This letter was received by the Court on March 15, 2021.
          Case 1:17-cr-00680-CM Document 202 Filed 03/19/21 Page 2 of 3



monthly income. Mr. Carton will continue to make "voluntary" payments between now and then
and, of course, adhere to this Court's existing Restitution Order.

         There is no reason to believe that Mr. Carton will fail to fulfill these obligations, which are
conditions of his supervised release. If nothing else, given the high-profile nature of his situation,
his life depends on making investors whole.

        Further, Mr. LoDuca has already received substantial assurance that Mr. Carton will repay
him. Even though Mr. Carton is obligated to repay Mr. LoDuca in accordance with the Restitution
Order, Mr. LoDuca has spent the past four months suing Mr. Carton in an adversary proceeding in
the United States Bankruptcy Court for the District of New Jersey (Case No. 20-19781; Adv. Proc.
No. 20-01599) (the "Adversary Proceeding"). The parties were ultimately able to resolve the
Adversary Proceeding by a stipulation (the "Stipulation"). Attached hereto as Exhibit Eis a copy
of the Stipulation. In the Stipulation, Mr. Carton sought to give Mr. LoDuca comfort that he
would be paid by promising that he would not disclaim his obligation to Mr. LoDuca in his
bankruptcy proceeding and would make payments to Mr. LoDuca in accordance with the
Restitution Order. However, despite having spent weeks with Mr. Carton's bankruptcy counsel
negotiating and finalizing the Stipulation, Mr. LoDuca's letter to the Court conveniently makes no
mention of it. Considering the Stipulation, Mr. Lo Duca' s instant application to Your Honor that
Mr. Carton's restitution obligations with respect to him be accelerated and given priority is not
made in good faith.

         Mr. Carton is still managing the many obligations that were described to the United States
Probation Office and informed his sentencing, including the liens on his personal residence, child
support payments and meeting the needs of his four children. Thankfully, Mr. Carton's current
job at WF AN permits him to meet those obligations as well as those of the victims in this case in
the fair and equitable manner prescribed in Your Honor's Restitution Order.

         With regard to Mr. LoDuca's request that he, in effect, take the place of the United States
Probation office to review Mr. Carton' s financial disclosures, we respectfully submit that such a
request is not appropriate. To the extent that there is ever any question about Mr. Carton's
income, there is already a judicially supervised mechanism in place in accordance with Mr.
Carton's supervised release to ensure the veracity of the information he provides and to monitor
that situation.

        Finally, it is also worth noting that Mr. Carton has already started to take significant steps
toward fulfilling his community service work. Namely, since January of this year, Mr. Carton
has hosted a Saturday morning program on WF AN called "Hello, My Name is Craig". 2 In this
thirty-minute show, Mr. Carton leads an essential and timely discussion on gambling and the perils
of gambling addiction.

         Given the facts and circumstances described herein, we respectfully submit that no

2 See "Hello, My Name is Craig" to premiere Saturday, Jan. 9 at 9:30 AM on WFAN, radio.com/wfan (January 7,
2021 ), https://www .radio.com/wfan/sports/hello-my-name-is-craig-premieres-at-9-30-am-on-wfan; Craig Carta~ lA '1,
other WFAN show is surprisingly good, nypost.com (February 19, 2021) https://nypost.com/2021 /02/19/craig~«,;       ~
cartons-wfan-gambling-radio-show-is-smp,isingly-good/.                                                 ~  ~
         Case 1:17-cr-00680-CM Document 202 Filed 03/19/21 Page 3 of 3



adjustment to the Restitution Order's payment schedule is warranted.

       Thank you for the Court's consideration and assistance.


                                                           Respectfully submitted,

                                                           THE JANEY LAW FIRM LLP


                                                           By:   /s/ Derrelle M. Janey
                                                                 Derrelle M. Janey, Esq.



cc:    Elisha Kobre, Esq.
       Jonathan J. Bressor, USPO
